Citation Nr: 1442829	
Decision Date: 09/24/14    Archive Date: 09/30/14

DOCKET NO.  08-35 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a left hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

2.  Entitlement to service connection for a right hand disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

3.  Entitlement to service connection for chronic fatigue, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness.

4.  Entitlement to service connection for a left knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

5.  Entitlement to service connection for a right knee disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

6.  Entitlement to service connection for a left shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.
7.  Entitlement to service connection for a right shoulder disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

8.  Entitlement to service connection for a left wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

9.  Entitlement to service connection for a right wrist disorder, including as due to a qualifying chronic disability to include undiagnosed illness.

10.  Entitlement to service connection for vertigo, including as due to a qualifying chronic disability to include undiagnosed illness


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from May 1985 to March 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  

In March 2012, the Veteran testified before the undersigned Veterans Law Judge, while seated in Washington, DC (Central Office hearing).  A copy of the hearing transcript has been associated with the physical claims file.

In April 2012, the Board remanded the matter for additional development.  As discussed in more detail below, the remand directives were not accomplished; therefore, an additional remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance).  The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issues of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo are REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

When VA undertakes to provide an examination or obtain an opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 271.

In the April 2012 remand directives, the Board specifically requested an appropriate VA examination to help determine the nature, extent, and etiology of any left or right hand disorder, left or right knee disorder, left or right shoulder disorder, left or right wrist disorder, fatigue disorder, and vertigo disorder.  The remand directives specifically asked the VA examiner to render diagnoses that correlate with the reported symptoms, if possible.

In July 2012, a VA medical opinion was provided with regard to each of the claimed disorders; however, the Veteran was not examined.   In failing to examine the Veteran and perform any relevant testing, the VA examiner did not provide any diagnoses, record any reported or observed symptoms, or comment on the extent of any left or right hand disorder, left or right knee disorder, left or right shoulder disorder, left or right wrist disorder, fatigue disorder, or vertigo.  As such, the Board is required to remand this matter to the RO/Appeals Management Center (AMC) to obtain an adequate medical examination and medical opinions that comply with the directives of the April 2012 Board Remand.  Stegall, 11 Vet. App. at 271.

Additionally, the April 2012 remand directives instructed the RO to provide Veterans Claims Assistance Act of 2000 (VCAA) notice to the Veteran regarding the evidence necessary to substantiate a claim for service connection based on Gulf War undiagnosed illnesses.  While an April 2012 letter from the AMC explained that VA would be developing additional evidence concerning the appeal, and added "to include as due to a qualifying chronic disability (claimed as undiagnosed illness)" for each issue on appeal, the Veteran has not been provided with specific notice about the evidence necessary to substantiate a claim for service connection based on Gulf War undiagnosed illnesses, including information about "qualifying chronic disability" under 38 U.S.C.A. § 1117 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.317 (2013).

Accordingly, the issues of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo are REMANDED for the following action:

1.   The AMC/RO should issue the Veteran a VCAA notice letter explaining what evidence is necessary to substantiate a claim for (Gulf War) presumptive service connection as due to a qualifying chronic disability, which includes undiagnosed illness and medically unexplained chronic multi-symptom illness.  The VCAA notice letter should acknowledge that this theory of service connection is being developed for the claims of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo.  The VCAA notice letter should include the provisions contemplated by 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

2.  Thereafter, the AMC/RO should schedule the Veteran for an appropriate VA examination to help determine the nature, extent, and etiology of any left hand disorder, right hand disorder, chronic fatigue disorder, left knee disorder, right knee disorder, left shoulder disorder, right shoulder disorder, left wrist disorder, right wrist disorder, or vertigo disorder that he may have.  All indicated tests and studies should be performed.  In conjunction with the examination, the relevant evidence from the claims folder should be made available to the VA examiner.

After the review of the claims file, an interview with the Veteran, a physical examination, and whatever further development is deemed appropriate, the VA examiner should render diagnoses that correlate with the reported symptoms (to the extent possible), then offer the following alternative opinions: 

a.  Is it at least as likely as not (50 percent or more likely) that a left hand disorder or right hand disorder was first manifested in service or is otherwise related to service?  Please discuss the Veteran's report of onset of symptoms in service in January 2006, subsequent waxing and waning symptoms, and 2008 diagnoses of seronegative rheumatoid arthritis.  Please also discuss a diagnosis and role of carpal tunnel syndrome. 

b.  If the Veteran's left hand or right hand joint symptoms cannot be attributed to any known clinical diagnosis, please indicate. 

c.  Is it at least as likely as not (50 percent or more likely) that a chronic fatigue disorder was first manifested in service or is otherwise related to service?  If the symptom of chronic fatigue cannot be attributed to a known clinical diagnosis, please indicate.

d.  Is it at least as likely as not (50 percent or more likely) that a left knee or right knee disorder was first manifested in service or is otherwise related to service?  If the left or right knee symptoms cannot be attributed to any known clinical diagnosis, please indicate.

e.  Is it at least as likely as not (50 percent or more likely) that a left shoulder or right shoulder disorder was first manifested in service or is otherwise related to service?  If the left or right shoulder symptoms cannot be attributed to any known clinical diagnosis, please indicate.

f.  Is it at least as likely as not (50 percent or more likely) that a left wrist or right wrist disorder was first manifested in service or is otherwise related to service?  If the left or right wrist symptoms cannot be attributed to any known clinical diagnosis, please indicate.

g.  Is it at least as likely as not (50 percent or more likely) that a vertigo disorder was first manifested in service or is otherwise related to service?  If the vertigo symptom cannot be attributed to any known clinical diagnosis, please indicate.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.

A rationale should be given for any opinion provided.  If an opinion cannot be provided without resort to pure speculation, the VA examiner should explain why speculation would be required in this case (e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.).  The VA examiner should identify the relevant testing or other information needed to provide the requested opinions.  If development is required, the development should be conducted and the claims file returned to the VA examiner. 

3.  After the completion of the above, the AMC/RO should re-adjudicate the issues of service connection for a left hand disorder, a right hand disorder, chronic fatigue, a left knee disorder, a right knee disorder, a left shoulder disorder, a right shoulder disorder, a left wrist disorder, a right wrist disorder, and vertigo, all to include as a result of a qualifying chronic disability (undiagnosed illness or medically unexplained chronic multisymptom illness).  If the benefits sought on appeal are not granted, the Veteran should be provided with a Supplemental Statement of the Case (SSOC), which should include information regarding the provisions of 38 C.F.R. § 3.317.  An appropriate period of time should then be allowed for a response, before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of this claim.  See 38 C.F.R. 
§ 3.655 (2011)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



